Case 9:19-bk-11573-MB        Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34            Desc
                              Main Document     Page 1 of 9


  1   O’MELVENY & MYERS LLP
      Evan M. Jones (S.B. # 115827)
  2   Brian M. Metcalf (S.B. # 205809)
      Darren L. Patrick (S.B. # 310727)
  3   400 South Hope Street, 18th Floor
      Los Angeles, CA 90071-2899
  4   Telephone: (213) 430-6000
      Facsimile: (213) 430-6407
  5   E-mail: ejones@omm.com
      E-mail: bmetcalf@omm.com
  6   E-mail: dpatrick@omm.com

  7   Gary Svirsky (N.Y. SBN: 2899417)
      Samantha M. Indelicato (N.Y. SBN: 5598263)
  8   (appearing pro hac vice)
      Seven Times Square
  9   New York, NY 10036
      Telephone: (212) 326-2000
 10   Facsimile: (212) 326-2061
      E-mail: gsvirsky@omm.com
 11   E-mail: sindelicato@omm.com

 12   Attorneys for UBS AG, London Branch

 13
                               UNITED STATES BANKRUPTCY COURT
 14
                   CENTRAL DISTRICT OF CALIFORNIA - NORTHERN DIVISION
 15

 16   In re:                                         Case No. 9:19-bk-11573-MB
 17   HVI CAT CANYON, INC.,                          Chapter 11
 18            Debtor.                               EVIDENTIARY OBJECTIONS TO
                                                     DECLARATION IN LIEU OF
 19                                                  AFFIDAVIT IN SUPPORT OF DEBTOR’S
                                                     MOTION TO SURCHARGE
 20                                                  COLLATERAL [DKT. NO. 301]
 21                                                  Hearing
                                                     Date: October 3, 2019
 22
                                                     Time: 10:00 a.m.
 23                                                  Place: Courtroom 201
                                                             1415 State Street
 24                                                          Santa Barbara, California
 25

 26            UBS AG, London Branch (“UBS”) submits the following evidentiary objections to Mr.

 27   Randeep Grewal’s Declaration In Lieu Of Affidavit In Support Of Debtor’s Motion To Surcharge

 28   Collateral Pursuant To 11 U.S.C. §§ 506(c) and 552(b). See Docket No. 301 (“Surcharge


                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34                 Desc
                              Main Document     Page 2 of 9


  1
      Declaration”). The Surcharge Declaration should be stricken in its entirety: it is an untimely and
  2
      improper supplement to an untimely filed motion and consists of inadmissible testimony under
  3
      the Federal Rules of Evidence.
  4
             On August 14, 2019, while this case was pending in the Southern District of New York,
  5
      Judge Wiles set September 5, 2019 as the final hearing date for the Debtor’s Cash Collateral
  6
      Motion and ordered that “[o]n or before 4:00 p.m. (Eastern Time) on August 15, 2019, the Debtor
  7
      shall file any additional pleadings and evidence beyond that relied on at the Interim Hearing that
  8
      it intends to rely on at the Final Hearing, including without limitation direct testimony of any
  9
      witnesses, which shall be offered in declaration form.” See Docket No. 43 (Interim Cash
 10
      Collateral Order) at ¶ 13 (emphasis added). In an attempt to circumvent Judge Wiles’s cash
 11
      collateral briefing schedule, the Debtor then waited until August 19, 2019 to ambush UBS with its
 12
      Surcharge Motion. See Docket No. 55 (Surcharge Motion). As UBS explained in its Objection
 13
      thereto, the Surcharge Motion not only contravened Judge Wiles’s briefing schedule, it was
 14
      unsupported by any evidence whatsoever and sought to bypass the specific statutory requirements
 15
      of Section 363 for the use of UBS’s cash collateral by seeking to “surcharge” that collateral
 16
      instead. See Docket No. 120 (UBS Objection to Surcharge Motion).
 17
             Now, the Debtor purports to belatedly submit additional “evidence” to support the
 18
      Surcharge Motion, in violation of yet another order: this Court’s September 24, 2019 Scheduling
 19
      Order Following Chapter 11 Status Conference [Docket No. 251] (“Scheduling Order”). The
 20
      Scheduling Order set forth in painstaking detail what additional papers were permitted to be filed
 21
      before the final hearings set for October 3, 2019. The Court permitted the Santa Barbara
 22
      municipal authorities and Buganko, L.P. to present additional evidence related to the Surcharge
 23
      Motion. Id. at ¶ 1(c), (d). The Court did not permit the Debtor to file any reply argument or
 24
      additional declaration evidence in support of surcharge. Id.
 25
             On September 26, 2019, this Court entered its Order (1) Granting The Emergency Motion
 26
      For Leave To File Supplemental Brief Concerning Cash Collateral And Surcharge Motions Filed
 27
      By GIT, Inc. And (2) Permitting Parties To File Supplemental Briefs Re: Ninth Circuit Authorities
 28
      Concerning Cash Collateral And Surcharge Motions [Docket No. 278] (“Emergency Order”).
                                                -2-
                                          EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34                  Desc
                              Main Document     Page 3 of 9


  1
      That order permitted “[t]he Debtor [to] file a single brief of points and authorities, not to exceed
  2
      five pages, addressing relevant legal authorities within the Ninth Circuit concerning the Cash
  3
      Collateral Motion and the Surcharge Motion no later than September 27, 2019 at noon, Pacific
  4
      Time.” Id. at ¶ 2. But—once again—this order nowhere permitted additional “evidence” from
  5
      the Debtor to support surcharge.
  6
             The Declaration should be stricken in its entirety as untimely. Moreover, the testimony in
  7
      the Declaration consists of incompetent lay opinion, speculation, and conclusory legal argument
  8
      that is inadmissible under the Federal Rules of Evidence:
  9

 10    No.                                                                                Sustained /
               Objectionable Testimony              Grounds for Objection
 11                                                                                       Overruled

 12    1.                                           Objections: lack of foundation
               ¶ 4. “Debtor must immediately        (FRE 602), inadmissible opinion,
 13                                                 conclusory (FRE 701),                 SUSTAINED
               begin surcharging Secured
               Lenders’ collateral to               unsupported by original
 14                                                 documentation or best evidence
               continue its operations as a
               going concern while protecting,      (FRE 1002), misleading (FRE
 15                                                                                       _______
               preserving and maximizing the        403).
 16            value of its assets for all
                                                    Mr. Grewal lays no foundation
               creditors, and preventing (a)
 17                                                 for any knowledge or expertise
               Debtor’s involuntary forfeiture                                           OVERRULED
                                                    regarding the purported risk of
 18            of certain oil and gas leases as a
                                                    forfeiture of its oil and gas leases
               result of a discontinuation in
                                                    under applicable law. He relies
 19            production; and (b) untold
                                                    only on the vague assertion that     ________
               economic harm resulting from
 20                                                 his purported knowledge is
               inadequate liquidity to properly
                                                    “based upon the Debtor’s books
               shut-in operating wells. To do
 21                                                 and records.” Decl. at ¶ 2.
               otherwise, would eviscerate
                                                    Further, the leases Mr. Grewal
 22            significant value for Debtor’s
                                                    alludes to in the Surcharge
               estate and Secured Lenders'
                                                    Declaration are not in evidence
 23            collateral. Moreover, the
               process of extracting illiquid       (and are not attached thereto), in
 24                                                 violation of the best evidence
               mineral reserves and producing
               them into liquid crude oil and       rule. Mr. Grewal offers no
 25                                                 support for his lay opinion that
               mineral gas have significantly
                                                    the Debtor would suffer “untold
 26            higher value than its in situ
                                                    economic harm” absent surcharge
               minerals.”
                                                    pursuant to Section 506(c) of the
 27
                                                    Bankruptcy Code. His opinion is,
 28                                                 at best, incompetent legal

                                                       -3-
                                           EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34               Desc
                           Main Document     Page 4 of 9


  1                                              argument—not evidence—and is
                                                 based on pure speculation.
  2                                              Finally, Mr. Grewal lays no
                                                 foundation for any knowledge or
  3                                              expertise regarding the purported
  4                                              value of the Debtor’s “liquid
                                                 crude oil and mineral gas,” as
  5                                              opposed to its “in situ” minerals.

  6   2.                                         Objections: lack of foundation       SUSTAINED
             ¶ 5. “Under the equities of
                                                 (FRE 602), inadmissible lay
  7          Debtor’s Chapter 11 case
                                                 opinion, conclusory (FRE 701),
             discussed in the Motion, the
  8                                              misleading (FRE 403).
             proceeds of oil and gas sales                                            _______
             should not accrue to the
  9                                              Mr. Grewal’s testimony consists
             exclusive benefit of the Secured    of incompent legal argument, not
 10          Lenders, in light of the            evidence. The Surcharge
             substantial value that Debtor’s                                          OVERRULED
                                                 Declaration lays no foundation
 11          services add to the in situ oil     for Mr. Grewal’s purported
             and gas subject to the Secured      knowledge of the “equities of the
 12          Lenders’ liens.”                    Debtor’s Chapter 11 case” or         _______
 13                                              applicable law. Mr. Grewal also
                                                 lays no foundation for his
 14                                              purported knowledge of the
                                                 valuation of the Debtor’s oil and
 15                                              gas assets or the alleged “value”
 16                                              added to the Debtor’s “in situ”
                                                 materials on account of the
 17                                              Debtor’s alleged “services.”

 18   3.                                         Objections: lack of foundation       SUSTAINED
             ¶ 6. “Without immediate
                                                 (FRE 602), inadmissible opinion,
 19          liquidity, Debtor will be unable
                                                 conclusory (FRE 701),
             to pay salaries, utilities,
                                                 speculative (FRE 602),
 20          professional fees in this chapter                                        _______
             11 case, and other operating        unsupported by original
 21                                              documentation or best evidence
             expenses, including
                                                 (FRE 1002), misleading (FRE
             environmental and regulatory
 22                                              403).
             compliance incurred in the                                               OVERRULED
 23          ordinary course of business and     Mr. Grewal’s assertion that the
             may be forced to cease              Debtor “may” be forced to cease
 24          operations and terminate            operations and terminate             _______
             approximately 50 employees.
 25                                              employees if the Surcharge
             Debtor's ability to preserve and    Motion is not granted is facially
             maximize the value of its assets
 26                                              speculative, not based on facts.
             for all secured and unsecured       No documentary evidence
 27          creditors and to propose a          supporting Mr. Grewal’s lay
             Chapter 11 plan of
                                                 opinion is provided or attached to
 28          reorganization will be critically   the Surcharge Declaration. At
                                                    -4-
                                        EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB     Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34                  Desc
                           Main Document     Page 5 of 9


  1          impaired without immediate           best, Mr. Grewal’s statements
             access to unencumbered               constitute legal argument, not
  2          cash.”                               evidence.
  3

  4
      4.                                          Objections: lack of foundation         SUSTAINED
             ¶ 7. “In addition to needed
  5                                               (FRE 602), inadmissible opinion,
             funding for its operations,          conclusory (FRE 701),
  6          Debtor requires immediate            unsupported by original
             liquidity to avoid forfeiture of     documentation or best evidence         _______
  7          its assets. Many of Debtor’s oil     (FRE 1002), misleading (FRE
             and gas leases contain               403).
  8          divestiture provisions in their
  9
             habendum clauses, as is market       Mr. Grewal neither identifies nor OVERRULED
             standard. Debtor will                attaches any oil or gas lease of the
 10          involuntarily divest the oil and     Debtor (or any habendum clause
             gas leases under the habendum        therein) at risk of forfeiture or
 11          clauses if Debtor fails to: (i)                                           _______
                                                  divestiture. No foundation is laid
             continue producing oil and gas       to support Mr. Grewal’s
 12          in paying quantities; or (ii)        speculative assertion that a
 13          tender payment to the lessor for     temporary stop in production
             delay rental payments or shut-in     would affect the Debtor’s ability
 14          Royalties.”                          to operate.
 15   5.                                          Objections: lack of foundation         SUSTAINED
             ¶ 8. “If the oil and gas
 16                                               (FRE 602), inadmissible opinion,
             leases are involuntarily forfeited   conclusory (FRE 701),
             because of lapse in the royalty
 17                                               unsupported by original
             and rental payments, Debtor                                                 _______
                                                  documentation or best evidence
 18          will be obligated to plug and        (FRE 1002), misleading (FRE
             abandon wells on, remove             403).
 19          surface equipment from, and
             remediate under the terms of the     Mr. Grewal’s testimony is              OVERRULED
 20          leases for the subject leases.       facially speculative. There is no
             The cost of these efforts will       foundation for any knowledge or
 21
             exceed several million dollars;      expertise of the Debtor’s
             funds that Debtor does not have                                             _______
 22                                               purported legal obligations to
             without its ongoing operations.”     “plug and abandon” any of its
 23                                               wells based on a speculative
                                                  “forfeiture” of its leases. There is
 24
                                                  no foundation for Mr. Grewal’s
 25                                               estimate of the costs of such
                                                  speculative abandonment or
 26                                               remediation. Not a single “term”
                                                  of any oil or gas lease of the
 27                                               Debtor is cited or attached to the
 28                                               Surcharge Declaration. Mr.
                                                  Grewal’s testimony is
                                                     -5-
                                        EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB      Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34                 Desc
                            Main Document     Page 6 of 9


  1                                                incompetent legal argument, not
                                                   evidence.
  2

  3
      6.                                           Objections: lack of foundation
  4          ¶ 9. “While Debtor has                (FRE 602), inadmissible opinion,
             significant bonding to protect        conclusory (FRE 701),
  5          against environmental damage,         unsupported by original
             payments from these insurance         documentation or best evidence
  6          programs may not arrive               (FRE 1002), misleading (FRE
             promptly, resulting in the            403).
  7          failure to address the potential
  8          environmental problems                Mr. Grewal’s assertions are based
             associated with a poorly-funded       on pure speculation. No
  9          shut-in effort. Debtor's ability to   foundation is established for Mr.
             surcharge the collateral would        Grewal’s statement that
 10          provide the proper funding            speculative insurance payments
             needed to avoid potential             “may not arrive promptly.” Nor
 11
             catastrophic environmental            is there any basis for Mr.
 12          harm.”                                Grewal’s purported knowledge of
                                                   any “economic harm” the
 13                                                Debtor’s might suffer if the
                                                   Surcharge Motion is not granted.
 14
                                                   The testimony in the Surcharge
 15                                                Declaration is incompetent legal
                                                   opinion with no factual basis.
 16

 17   Dated: October 1, 2019                            Respectfully submitted,
 18                                                     O’MELVENY & MYERS LLP
 19
                                                        /s/ Darren L. Patrick
 20                                                     Darren L. Patrick
                                                        400 South Hope Street, 18th Floor
 21                                                     Los Angeles, CA 90071-2899
                                                        Telephone: (213) 430-6000
 22                                                     Facsimile: (213) 430-6407
                                                        E-mail: ejones@omm.com
 23                                                     E-mail: bmetcalf@omm.com
                                                        E-mail: dpatrick@omm.com
 24

 25

 26

 27

 28
                                                     -6-
                                         EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB   Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34     Desc
                         Main Document     Page 7 of 9


  1                                          Gary Svirsky
                                             Samantha M. Indelicato
  2                                          (appearing pro hac vice)
                                             Seven Times Square
  3                                          New York, NY 10036
                                             Telephone: (212) 326-2000
  4                                          Facsimile: (212) 326-2061
                                             E-mail: gsvirsky@omm.com
  5                                          E-mail: sindelicato@omm.com

  6                                          Attorneys for UBS AG, London Branch

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                           -7-
                                  EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB       Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34               Desc
                             Main Document     Page 8 of 9


  1
                                 PROOF OF SERVICE OF DOCUMENT
  2

  3   I am over the age of eighteen and not a party to this bankruptcy case or adversary proceeding.
      My business address is 400 South Hope Street, Los Angeles, California 90071-2899.
  4
      A true and correct copy of the foregoing document entitled EVIDENTIARY OBJECTIONS
  5   TO DECLARATION IN LIEU OF AFFIDAVIT IN SUPPORT OF DEBTOR’S MOTION
      TO SURCHARGE COLLATERAL [DKT. NO. 301] will be served or was served (a) on the
  6   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
      indicated below:
  7
      I. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
  8   Pursuant to controlling General Order(s) and Local Bankruptcy Rule(s) (“LBR”), the foregoing
      document will be served by the court via NEF and hyperlink to the document. On 10/1/2019, I
  9   checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
      that the following person(s) are on the Electronic Mail Notice List to receive NEF transmission at
 10   the email address(es) indicated below:

 11          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
             Marc S Cohen mscohen@loeb.com, klyles@loeb.com
 12
             Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
 13          Brian D Fittipaldi brian.fittipaldi@usdoj.gov
 14          Karen L Grant kgrant@silcom.com
             Ira S Greene Ira.Greene@lockelord.com
 15
             Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
 16          Brian L Holman b.holman@musickpeeler.com
 17          Razmig Izakelian razmigizakelian@quinnemanuel.com
             Jeannie Kim jkim@friedmanspring.com
 18
             Michael L Moskowitz mlm@weltmosk.com,
 19          jg@weltmosk.com;aw@weltmosk.com
             Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
 20
             Jeffrey N Pomerantz jpomerantz@pszjlaw.com
 21          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
 22          Mitchell E Rishe mitchell.rishe@doj.ca.gov
             Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
 23
             Ross Spence ross@snowspencelaw.com,
 24          janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecot
             eau@snowspencelaw.com
 25          Christopher D Sullivan csullivan@diamondmccarthy.com,
             mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
 26
             Jennifer Taylor jtaylor@omm.com
 27          Fred Whitaker lshertzer@cwlawyers.com
 28          Emily Young pacerteam@gardencitygroup.com,
             rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
                                                 -1-
                                         EVIDENTIARY OBJECTIONS
Case 9:19-bk-11573-MB        Doc 329 Filed 10/01/19 Entered 10/01/19 07:48:34                Desc
                              Main Document     Page 9 of 9


  1
      II. SERVED BY OVERNIGHT FEDEX: On 10/1/2019, I served the following person(s)
  2   and/or entity(ies) at the last known address(es) in this bankruptcy case or adversary proceeding by
      placing a true and correct copy thereof in a sealed envelope in the United States Mail, first class,
  3   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
      mailing to the judge will be completed no later than 24 hours after the document is filed.
  4
      DEBTOR:
  5
      HVI Cat Canyon, Inc.
  6   c/o Capitol Corporate Services, Inc.
      36 S. 18th Avenue Suite D
  7   Brighton, CO 80601
  8
      ATTORNEYS FOR DEBTOR:
  9
      Weltman & Moskowitz, LLP
 10   Attn: Michael L. Moskowitz
      270 Madison Ave., Ste. 1400
 11   New York, NY 10016-0601

 12
      III. SERVED BY PERSONAL DELIVERY:
 13

 14   Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 10/1/2019 I served the following
      person(s) and/or entity(ies) by personal delivery, overnight mail service, or (for those who
 15   consented in writing to such service method), by facsimile transmission and/or email as
      follows. Listing the judge here constitutes a declaration that personal delivery on the judge
 16   will be completed no later than 24 hours after the document is filed.
 17   JUDGE:
 18   Hon. Martin R. Barash
      United States Bankruptcy Court
 19   Central District of California
      21041 Burbank Boulevard, Suite 342 / Courtroom 303
 20   Woodland Hills, CA 91367
 21
      I declare under penalty of perjury under the laws of the United States of America that the
 22   foregoing is true and correct.

 23   Executed this 1st day of October, 2019, at Los Angeles, California.

 24

 25
                                                                   /s/ Jan Wallis
 26                                                                Jan Wallis

 27

 28
                                                      -2-
                                          EVIDENTIARY OBJECTIONS
